DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 1; claim 22, line 1 recites the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 13-21 and 23-29 are objected to because they are dependent on claims 12 and 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-32 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Peters (US 3,790,735).
With respect to the limitations of claim 12, Peters teaches a cooking appliance device, in particular induction cooking appliance device (title, inductive heated bake oven), comprising: a muffle having a muffle wall (Figs 1, 2, inner housing 12, walls 12a-12d, Cols 4, 6) and configured to define at least partially a cooking chamber (Col 5, Lines 10-11, oven cavity defined by inner housing 12); a heating element (inductive heating coil 14a, Col 3) configured to heat the muffle wall (Col 4, Lines 50-58); and a first sensor unit configured to detect a temperature of the muffle wall (Col 8, Lines 45-
With respect to the limitations of claim 22, Peters teaches a cooking appliance, in particular induction cooking appliance (title, inductive heated bake oven), comprising a cooking appliance device, said cooking appliance device comprising a muffle having a muffle wall (Figs 1, 2, inner housing 12, walls 12a-12d, Cols 4, 6) and configured to define at least partially a cooking chamber (Col 5, Lines 10-11, oven cavity defined by inner housing 12), a heating element (inductive heating coil 14a, Col 3) configured to heat the muffle wall (Col 4, Lines 50-58), and a first sensor unit configured to detect a temperature of the muffle wall (Col 8, Lines 45-50, the temperature of the oven wall as measured directly by a contacting temperature sensor such as a thermostat or thermistor).
With respect to the limitations of claim 32, Peters teaches a method for operating a cooking appliance device  (title, inductive heated bake oven) having a muffle and a heating element (inductive heating coil 14a, Col 3), said method comprising measuring in at least one operating status a temperature (Col 8, Lines 45-50, the temperature of the oven wall as measured directly by a contacting temperature sensor such as a thermostat or thermistor) of a muffle wall (Figs 1, 2, inner housing 12, walls 12a-12d, Cols 4, 6) of the muffle as the muffle wall is heated by the heating element (14a).
With respect to the limitations of claim 13, 14, 15, 16, 17, 18, 19, 20, 21, 23, 24, 25, 26, 27, 28, 29, 31 and 32, Peters teaches the first sensor unit detects the temperature of the muffle wall at a hottest point of the muffle wall (Col 8, Lines 45-50, thermostat or thermistor of Peters detects a temperature of the walls 12a-12d, which includes a temperature of the hottest point of the walls); the heating element is embodied as an induction heating element (inductive heating coil 14a); further comprising a further heating element embodied as an induction heating element (inductive heating coils 14b-14d, Col 3); further comprising a second sensor unit (Fig 2, infrared temperature sensor 31a, Col 8) configured to detect a temperature within the cooking chamber (Col 8, Lines 20-40); further comprising a third sensor unit (Fig 2, infrared temperature sensors 31b-d) configured to detect a temperature of an item to be cooked located within the cooking chamber (Col 8, Lines 20-40); further comprising a control unit (Fig 1, control circuitry 15, Col 7, Lines 30-35) configured to determine in dependence on the temperature detected by the sensor unit a power output that is directed onto an item to be cooked located within the cooking chamber (Col 8, Lines 44-51); the control unit is configured to consider an emissivity of the muffle wall when determining the power output directed onto an item to be cooked located within the cooking chamber (Col 8, Lines 44-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/3/2021